Eon. E. H. Thornton,Jr.
Chair&+ Approprlatione~Comlttee
House of Repreeentatlvee
Austin, Texas

Dear Sir:                               opinionNo. o-496
                                        Re: H.B. 259 In regardto the
                                            suspensionof all statutes
                                            fixing salariesand the
                                            enablingoftthe Legislature
                                            to set the amountsof such
                                            salaries.

         Your requestfor an Opinion,aa to whether or not H.B. 259 effectively
suspendsall statutesfixing salariesand enables~theLegislatureto set all
ealarlesat amountewhich It deems proper regardlessof any other~statutory
provlsione,hae been receivedby this office.

          It le the opinionof this Department,after a carefulexamination
of a copy of H.B; 259, that the bill operatesto permit the Legislatureto
fix the salaryof all State officersand employeesnamed in the bill wlth.due
regardto the exceptionsembodiedtherein,and that other statutesfixing sala-
ries are'suspendedexceptwhere euch statutesare merely repetitionof conEti-
tutlonalprovisions.
                                             YOurs~verytruly,




                                             BY /8/ Ross Carlton
                                                    Ross Carlton
                                                      As+k%nt

RC:jm:lm

APPROVED:

Id Gerald c. Mann
AmORNEY GENERALOFTEXAS